                          Case 2:18-cv-16572-WJM-MF Document 1-1 Filed 11/29/18 Page 1 of 2 PageID: 12
                                                        Exhibit A to the Complaint
Location: Mountain Lakes, NJ                                                                          IP Address: 24.184.52.253
Total Works Infringed: 29                                                                             ISP: Optimum Online
 Work        Hash                                       Site                 UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           BB8B88CC4EEE3C0825232D0C8E9D2912FBF877D8   Vixen                09/28/2018   12/25/2017        01/15/2018       PA0002099686
                                                                             16:17:38
 2           0492BEAB3F809EDE595EEEAA91755CDEFDEB449E   Tushy                09/16/2018   09/08/2018        10/16/2018       PA0002127788
                                                                             15:12:17
 3           04D48605B085200AAFFD413035F8FC70778AE7D8   Vixen                09/27/2018   08/12/2018        09/01/2018       PA0002119680
                                                                             04:43:50
 4           0CB09854C42F3E22A615766A10CF36C747B58199   Vixen                09/25/2018   09/21/2018        11/01/2018       17093751804
                                                                             02:49:30
 5           16555D0B42BC0D3EC0E225C35FE3B0B4BF58F4BE   Blacked              04/11/2018   04/10/2018        05/23/2018       PA0002101304
                                                                             01:32:11
 6           2D414E5758517B04BEDB2A9879C4E492F10FBC3B   Vixen                12/09/2017   11/25/2017        01/04/2018       PA0002097450
                                                                             07:18:33
 7           2D805F5922320FA3ED61426DCF3C975A3D2E4812   Vixen                08/08/2018   08/07/2018        09/05/2018       PA0002135684
                                                                             16:15:59
 8           485211B433049E038A5C58A5847E1E5B91C2E83A   Blacked Raw          09/27/2018   04/27/2018        05/24/2018       PA0002101367
                                                                             05:03:31
 9           4D974878B09C6B9EEFEF8DB2A3349EE8FD961613   Blacked Raw          03/24/2018   03/23/2018        04/17/2018       PA0002116746
                                                                             16:02:33
 10          5318DFE4F1B24ED3AB377A667F2BC9444C9F742C   Blacked Raw          10/09/2018   09/04/2018        11/01/2018       17093718081
                                                                             04:31:17
 11          6133DE9FDB2DBBCC1905765465AF63B61685A9E1   Blacked              08/23/2018   07/09/2018        08/07/2018       PA0002131818
                                                                             04:58:43
 12          67797EC7BA84641481696E8A72CC34808144C9E8   Vixen                03/21/2018   03/20/2018        04/12/2018       PA0002091523
                                                                             23:16:00
 13          6FAEFBB8500F02F36DB5BA0BD528BC161720C2C3   Blacked Raw          09/27/2018   10/24/2017        11/30/2017       PA0002098011
                                                                             15:52:08
 14          74DF01A19CDA446BD557636E214E38ACD1C00B92 Vixen                  09/25/2018   09/06/2018        11/01/2018       17093718131
                                                                             02:48:29
 15          77899E66E5BBEC506F66D8DEF010F12FA70E4051   Tushy                08/23/2018   08/19/2018        09/05/2018       PA0002134998
                                                                             05:40:10
 16          86C416437739601232A30F49445D5CD0A63139BC   Blacked              09/27/2018   09/22/2018        11/01/2018       17094105381
                                                                             03:50:02
                  Case 2:18-cv-16572-WJM-MF Document 1-1 Filed 11/29/18 Page 2 of 2 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     8CEEBAD8B4AFD8903E4B6BC25D6133344622771F   Vixen         09/27/2018   09/26/2018   10/16/2018      PA0002127776
                                                                03:35:21
18     8F246D98B53D9E87A4452E6E3160EEE8E7ACB663   Tushy         08/12/2018   08/04/2018   09/01/2018      PA0002119573
                                                                04:56:30
19     95843E6553AFAA08890FCCE083BA3B6D6C5A8687   Vixen         11/21/2017   11/20/2017   01/04/2018      PA0002069354
                                                                05:38:16
20     9867BA494F43CD9587A8865ECC6411F4206DA5D1   Blacked       05/01/2018   04/15/2018   05/23/2018      PA0002101306
                                                                11:55:14
21     A3808E530C1587A45B0E84FF8444244B96400201   Tushy         12/29/2017   11/17/2017   01/04/2018      PA0002069336
                                                                06:59:52
22     A425EC62A920B203447519B21B9C38CC80DF58A3   Blacked       09/28/2018   09/12/2018   11/01/2018      17093717893
                                                                04:32:28
23     BF6E805101B9CC2DDE6B8AE434A849F563A67E9D   Blacked Raw   08/30/2018   08/10/2018   09/05/2018      PA0002135668
                                                                16:17:03
24     C333A35EC956AFB2022F7F8D9222F1C03CDCDC64   Vixen         12/29/2017   10/21/2017   11/30/2017      PA0002098006
                                                                08:18:21
25     D86CF8CE6AE6320CF2F612FFB99145F7E89B8EAF   Blacked       09/25/2018   09/17/2018   10/16/2018      PA0002127778
                                                                02:47:46
26     EA0ED434C857B6A53DEE2452A1EF58012F27B42A   Blacked       08/24/2018   06/24/2018   07/26/2018      PA0002112154
                                                                12:06:49
27     F88F5F55BF9D5CC1BB27DC0F552A3D7D1E0B15F6   Blacked Raw   09/16/2018   09/14/2018   11/01/2018      17093717743
                                                                17:33:58
28     F96B278BCA2139A998C9985F3ACA0EE5F377A597   Vixen         11/03/2017   09/26/2017   10/10/2017      PA0002085861
                                                                13:08:37
29     FA151A9E6D3C59CF56C4CB54CA1E7DCC9BB19549   Blacked       08/12/2018   06/19/2018   07/14/2018      PA0002130450
                                                                07:00:41
